Order filed, May 29, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00475-CV
                                     ____________

           ESTATE OF OTIS HAROLD CARTE, DECEASED, Appellant


                           On Appeal from the Probate Court
                                Galveston County, Texas
                           Trial Court Cause No. PR-0053835


                                          ORDER

       The reporter’s record in this case was due March 23, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the Official Court Reporter of the Galveston County Probate Court
to file the record in this appeal within 30 days of the date of this order.

                                        PER CURIAM